Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 16, 2018

The Court of Appeals hereby passes the following order:

A19E0018. THOMAS ADDAQUAY v. THE BANK OF NEW YORK MELLON
    F/N/A THE BANK OF NEW YORK ET AL.

      Plaintiff/Defendant Thomas Addaquay has filed a motion titled Non-Joined
Defendant-Appellant's Emergency Petition For Certiorari To Review Writ Of
Possession And Summary Judgment And Petition To Stay Writ pursuant to Court
Rule 40(b). There being no evident legal basis for the relief sought, said Motion is
hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/16/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.